Title: To Benjamin Franklin from ——— Foucher, Chevalier d’Obsonville, 27 May 1783
From: Obsonville, —— Foucher, chevalier d’
To: Franklin, Benjamin


          
            Monsieur
            a paris ce 27e. may [1783]—f.B. St. denys no. 18.
          
          Je n’ay point L’honneur d’etre Connu de votre excellence; mais en qualité d’homme
            pensant j’ay Crû vous devoir L’hommage d’un ecrit qui Semble offrir quelques points de
            vuë d’utilité generalle. Mde. La mqse.
            de Boisserolles soeur de Mr Law de lauriston et amie de Madame de Chaumont, avoit bien voulu
            me promettre de vous presenter elle même Cet exemplaire, mais un rhume Considerable
            Continuant à La retenir chez elle, je prens la liberté de vous l’envoyer
            directement.
          Comme l’ouvrage a eté imprimé pendant que j’etois en province, il a besoin de beaucoup
            d’indulgence pour la partie typographique, et des negligences de Stile. Les Suffrages
            que j’ose ambitionner Sont ceux de personnes qui telles que votre excellence recherchent
            et appretient dans un voyageur non des formes, mais des faits et des observations.
          Je desire garder l’anonyme vis à vis du public, cependant Je Saisis avec empressement
            cette occation de me dire avec une Consideration profondement Sentie et un profond
            respect De votre excellence Monsieur Le tres humble Et tres obeissant Serviteur
          
            Cher
              D’OBSONVILLE
          
        